STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re PETTIS, Minors.                                               April 12, 2016

                                                                    No. 327213
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 14-518026-NA


Before: GLEICHER, P.J., and CAVANAGH and FORT HOOD, JJ.

PER CURIAM.

        Respondent T. Pettis appeals as of right the trial court’s order terminating her parental
rights to the minor children pursuant to MCL 712A.19b(3)(b)(i), (g), (j), and (k)(iii). We affirm.

                         I. ADMISSION OF HEARSAY TESTIMONY

        Respondent argues that the trial court erred in admitting the children’s hearsay statements
to witnesses Robin Barone, Jessica Zann, and Officer Thomas Silva pursuant to MRE 803(24)
and MCR 3.972(C)(2). We review the trial court’s decision to admit evidence for abuse of
discretion. People v Lukity, 460 Mich. 484, 488; 596 NW2d 607 (1999). “A trial court abuses its
discretion when it chooses an outcome that is outside the range of reasonable and principled
outcomes.” People v Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003). “Preliminary
questions of law, such as whether a rule of evidence precludes admissibility, are reviewed de
novo.” Lukity, 460 Mich. at 488. Unpreserved claims of evidentiary error are reviewed for plain
error affecting the party’s substantial rights. People v Carines, 460 Mich. 750, 762-764; 597
NW2d 130 (1999).

        Preliminarily, the parties disagree on which statements the trial court actually admitted.
Although petitioner’s counsel’s interrupted the court’s ruling, we discern from the record that the
trial court admitted all of Barone’s testimony, all of Silva’s testimony, and Zann’s testimony that
SBP told her that marks on her arm were caused by a “black thing” being placed on her wrist.
The court excluded Zann’s testimony that SBP identified respondent as the person who put the
black thing on her wrist because Zann was uncertain whether she heard this from SBP or another
person.

        “Hearsay” is defined as “a statement, other than the one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”
MRE 801(d). Hearsay is generally not admissible except as provided by the rules of evidence.
MRE 802. MRE 803(24) provides a “catch-all” exception and provides:

                                                -1-
               A statement not specifically covered by any of the foregoing exceptions
       but having equivalent circumstantial guarantees of trustworthiness, if the court
       determines that (A) the statement is offered as evidence of a material fact, (B) the
       statement is more probative on the point for which it is offered than any other
       evidence that the proponent can procure through reasonable efforts, and (C) the
       general purposes of these rules and the interests of justice will best be served by
       admission of the statement into evidence. However, a statement may not be
       admitted under this exception unless the proponent of the statement makes known
       to the adverse party, sufficiently in advance of the trial or hearing to provide the
       adverse party with a fair opportunity to prepare to meet it, the proponent's
       intention to offer the statement and the particulars of it, including the name and
       address of the declarant.

MCR 3.972(C)(2) also provides a hearsay exception for statements of children under 10 years of
age regarding acts of abuse or neglect. The rule provides, in pertinent part:

               (2) Child’s Statement. Any statement made by a child under 10 years of
       age or an incapacitated individual under 18 years of age with a developmental
       disability as defined in MCL 330.1100a(21) regarding an act of child abuse, child
       neglect, sexual abuse, or sexual exploitation, as defined in MCL 722.622(f), (j),
       (w), or (x), performed with or on the child by another person may be admitted
       into evidence through the testimony of a person who heard the child make the
       statement as provided in this subrule.

              (a) A statement describing such conduct may be admitted regardless of
       whether the child is available to testify or not, and is substantive evidence of the
       act or omission if the court has found, in a hearing held before trial, that the
       circumstances surrounding the giving of the statement provide adequate indicia of
       trustworthiness. This statement may be received by the court in lieu of or in
       addition to the child's testimony.

         Respondent argues that the evidence failed to satisfy the “circumstantial guarantees of
trustworthiness” requirement in MRE 803(24), and the “adequate indicia of trustworthiness”
requirement in MCR 3.972(C)(2)(a). In People v Katt, 248 Mich. App. 282, 295; 639 NW2d 815
(2001), aff’d 468 Mich. 272 (2003), this Court set forth eight relevant factors a trial court should
consider in determining whether the totality of the circumstances provide sufficient indicia of
reliability. These are: (1) the declarant’s spontaneity in making the statements; (2) the
consistency of the declarant’s statements; (3) absence of bias or motive to fabricate; (4) the
reason that the declarant is unable to testify; (5) whether the statements were made voluntarily,
rather than in response to leading questions or given under undue influence; (6) the declarant’s
personal knowledge of the substance of the statement; (7) the person to whom the statements
were made; and (8) the time frame in which the statements were made.

       Respondent opposed admission of the statements on the grounds that the children’s
developmental delays and inconsistent references to a belt and a “black thing” made their
statements unreliable. The trial court did not abuse its discretion in rejecting both of these
arguments. Zann and Barone testified that the children were able to understand and respond to

                                                -2-
questions. The trial court reasonably determined that the term “black thing” could refer to a belt.
To the extent that the remaining factors enumerated in Katt, 248 Mich. App. 295, can be analyzed
from the record, we find no basis for concluding that the trial court abused its discretion. There
was no indication that Barone, Zann, or Officer Silva instigated the children to make statements
other than by asking the open question of why they had marks on their wrists. There is no
indication that the children had a motive to give a false explanation. The children had personal
knowledge of what happened. Although they did not know Silva, they had existing teacher-
student relationships with Zann and Barone. The time frame between the events and the
statements is unclear, but the evidence indicated that the marks on the wrists were fresh and the
statements were made within the time period that the marks were still present.

        With respect to Silva’s testimony, respondent argues that he was not trained in
interviewing children, and he did not comply with forensic interviewing protocols. MCL
722.628 provides, in pertinent part:

               (4) Law enforcement officials shall cooperate with the department in
       conducting investigations under subsections (1) and (3) and shall comply with
       sections 5 and 7. The department and law enforcement officials shall conduct
       investigations in compliance with the protocols adopted and implemented as
       required by subsection (6).

                                               ***

               (6) In each county, the prosecuting attorney and the department shall
       develop and establish procedures for involving law enforcement officials as
       provided in this section. In each county, the prosecuting attorney and the
       department shall adopt and implement standard child abuse and neglect
       investigation and interview protocols using as a model the protocols developed by
       the governor's task force on children's justice as published in FIA Publication 794
       (revised 8-98) and FIA Publication 779 (8-98), or an updated version of those
       publications.

        An officer’s adherence to forensic interviewing protocols is relevant to determining
whether sufficient indicia of trustworthiness existed. In re Archer, 277 Mich. App. 71, 82; 744
NW2d 1 (2007). However, because reliability is to be determined from the totality of the
circumstances surrounding the making of a statement, id.; Katt, 248 Mich. App. at 295, we
disagree with respondent’s argument that failure to adhere to forensic interviewing protocols
precludes admission of a child’s statement under MRE 803(24) or MCR 3.972(C). The
circumstances of Silva’s interview with the children do not tend to suggest that Silva
intentionally or unintentionally influenced the children’s statements. Silva did not elicit detailed
accounts of abuse, but only the basic information that respondent used some sort of black strap to
tie up the children when they were not supervised. Silva’s alleged deviations from the forensic
interview protocols are not of a nature or magnitude likely to influence the children to give false
statements. There is no indication that he used snacks as a reward to encourage the children to
accuse respondent of abuse, or that his uniform and gun intimidated the children.



                                                -3-
       Accordingly, the trial court did not abuse its discretion in admitting the witnesses’
testimony regarding the children’s statements.

                                II. ATTORNEY MISCONDUCT

       Respondent argues that misconduct by petitioner’s counsel denied her a fair hearing.
Although respondent frames this issue as one of misconduct, the substance of her arguments
involves claims of evidentiary error. See People v Knox, 256 Mich. App. 175, 181; 662 NW2d
482 (2003), rev’d on other grounds 469 Mich. 502 (2004). Respondent’s claims of misconduct
are based on purportedly improper attempts to impeach witnesses. Because respondent did not
preserve these claims with a timely objection in the trial court, MRE 103(a)(1); People v Bennett,
290 Mich. App. 465, 475; 802 NW2d 627 (2010), our review is limited to plain error affecting
respondent’s substantial rights. People v Thomas, 260 Mich. App. 450, 453-454; 678 NW2d 631
(2004). Claims of attorney misconduct cannot be predicated on good-faith efforts to admit
evidence. People v Noble, 238 Mich. App. 647, 660; 608 NW2d 123 (1999).

       The premise of respondent’s argument concerning petitioner’s impeachment of DL is that
DL made unfavorable statements regarding respondent when he was interviewed by the police.
Respondent contends that petitioner’s counsel could not introduce DL’s incriminating statements
through the officer’s testimony, because that would be hearsay, so she instead slipped them in
under the guise of impeaching DL with prior inconsistent statements.

        “A witness may be cross-examined on any matter relevant to any issue in the case,
including credibility.” MRE 611(c). A party may elicit “anything tending or which may tend to
contradict, weaken, modify or explain the testimony on direct examination or which tends or
may tend to elucidate the testimony or affect the credibility of the witness.” People v Salimone,
265 Mich. 486, 499-500; 251 N.W. 594 (1933); see also People v Bell, 88 Mich. App. 345, 349; 276
NW2d 605 (1979). MRE 607 provides that “[t]he credibility of a witness may be attacked by
any party, including the party calling the witness.” MRE 613(b) permits the examination of a
witness about a prior inconsistent statement. “Inconsistent out-of-court statements of a witness
are admissible only for impeachment purposes and, since they would otherwise be hearsay,
cannot be used as substantive evidence of the truth of the matter asserted.” People v Kohler, 113
Mich. App. 594, 599; 318 NW2d 481 (1981). A proper foundation must be established before
attempting to impeach a witness by offering extrinsic evidence of a prior inconsistent statement.
Barnett v Hidalgo, 478 Mich. 151, 165; 732 NW2d 472 (2007). Under the current provision of
MRE 607, the government can impeach its own witness. The general rule is that evidence of a
prior inconsistent statement of the witness may be admitted to impeach a witness even though
the statement tends directly to inculpate the defendant. United States v Miller, 664 F2d 94, 97
(CA 5, 1981).

        Respondent relies on People v Stanaway, 446 Mich. 643, 692-693; 521 NW2d 557
(1994), which provides that a prosecutor cannot use a statement that directly tends to inculpate
the defendant under the guise of impeachment when there is no other testimony from the witness
for which his credibility is relevant to the case. Our Supreme Court held in Stanaway that the
impeachment should be disallowed when (1) the substance of the statement purportedly used to
impeach the credibility of the witness is relevant to the central issue of the case, and (2) there is
no other testimony from the witness for which his credibility was relevant to the case. Id.

                                                -4-
        In Stanaway, the prosecutor called the defendant’s nephew, Donald Stanaway, to testify.
The prosecutor asked Donald if he made a statement to Officer Robert Peters that the defendant
made an incriminating statement to Donald. Donald denied having any memory of making the
statement to Peters. Id. at 689. The prosecutor then called Peters to testify. Peters testified that
Donald told Peters that defendant admitted to Donald that he “ ‘screwed a young girl,’ and if he
was caught, he would be in a lot of trouble.” Id. at 690. The trial court instructed the jury that
Peters’s testimony regarding Donald’s statement could not be used as substantive evidence of
what Donald said, and that the statement could be considered only in regard to assessing
Donald’s credibility. Id. at 691. Our Supreme Court held that Peters’s testimony regarding
Donald’s statement was improperly admitted. The Court explained:

              The only relevance Donald Stanaway’s testimony had to this case was
       whether he made the statement regarding his uncle’s alleged admission. The
       witness had no direct knowledge of any of the alleged incidents and was out of
       town at the time they would have occurred. While prior inconsistent statements
       may be used in some circumstances to impeach credibility, MRE 613, this was
       improper impeachment. The substance of the statement, purportedly used to
       impeach the credibility of the witness, went to the central issue of the case.
       Whether the witness could be believed in general was only relevant with respect
       to whether that specific statement was made. This evidence served the improper
       purpose of proving the truth of the matter asserted. MRE 801.

                While the prosecutor could have presented defendant’s alleged admission
       by way of the nephew’s statement, he could not have delivered it by way of the
       officer’s testimony because the statement would be impermissible hearsay. See
       People v Carner, 117 Mich. App. 560, 571; 324 NW2d 78 (1982). Likewise, a
       prosecutor may not use an elicited denial as a springboard for introducing
       substantive evidence under the guise of rebutting the denial. People v Bennett,
       393 Mich. 445, 224 NW2d 840 (1975). Here the prosecutor used the elicited
       denial as a means of introducing a highly prejudicial “admission” that otherwise
       would have been inadmissible hearsay. The testimony of Officer Peters was that
       Donald Stanaway said that Brian Stanaway said that he had sex with a young girl.
       This would have been clearly inadmissible without Donald Stanaway’s denial. It
       is less reliable in the face of the denial. Absent any remaining testimony from the
       witness for which his credibility was relevant to this case, the impeachment
       should have been disallowed. [Stanaway, 446 Mich. at 692-693.]

        The facts relating to DL’s testimony are distinguishable from those in Stanaway. The
trial court did not admit the officer’s transcription of DL’s statement, so there was no extrinsic
evidence of DL’s contradictory statement. The premise of respondent’s argument is that DL’s
prior inconsistent statements were introduced through the attorney’s statements. However, the
concerns present in Stanaway are not present in the instant case. DL’s testimony was relevant to
the existence of a statutory ground for jurisdiction over the children, MCL 712A.2(b), and to
statutory grounds to terminate respondent’s parental rights, MCL 712A.19b(3). In contrast to the
witness Donald Stanaway, whose knowledge was restricted to the defendant’s statement, DL was
respondent’s son and a member of her household. He was therefore knowledgeable about
respondent’s treatment of her children, her disciplinary practices, and the circumstances related

                                                -5-
to the bracelet kits and rubber bands. Accordingly, petitioner’s impeachment of DL by prior
inconsistent statements did not come within the narrow circumstances precluding impeachment
set forth in Stanaway.

       Additionally, to the extent that the impeachment of DL could be considered improper, it
did not affect the outcome of the proceedings. See Thomas, 260 Mich. App. at 453-454. In its
findings, the trial court did not refer to DL’s testimony until after it determined that statutory
grounds to terminate respondent’s parental rights were present, and after it determined that
termination of her parental rights was in the four adopted children’s best interests. With regard
to DL’s best interests, the trial court stated:

               What I’m supposed to do is consider well what is in [DL’s] best interests
       and [DL] wants to continue his relationship with his mother and . . . I don’t really
       think he’s—I agree that to the extent that he would have witnessed some of this . .
       . misbehavior, misconduct on the part of the mother that there could be some
       damage for that but I really have to think if I now terminate the mother’s rights
       because of what’s happened then I’m probably just going to inflict more damage
       on [DL]. Because he does feel bonded to his mother and she’s bonded to him,
       and I believe that there’s not sufficient reason for me to conclude that it’s in the
       best interests to now just say . . . that relationship is over at this point. So, I’m not
       going to do that.

The trial court did not find that respondent abused the younger children based on DL’s prior
statements. It found that DL observed incidents of abuse, and that he might have been damaged
by these experiences. Notwithstanding these findings, the trial court declined to terminate
respondent’s parental rights to DL, because termination was not in DL’s best interests.
Accordingly, any error in the admission of DL’s prior inconsistent statements did not adversely
affect the outcome of these proceedings for respondent.

        Respondent argues that it was improper for petitioner’s counsel to question her regarding
her anticipated recovery of no-fault insurance benefits for injuries she sustained in an automobile
accident. Respondent argues that this evidence was irrelevant. “Relevant evidence is evidence
that has ‘any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the
evidence.’ ” People v Powell, 303 Mich. App. 271, 277; 842 NW2d 538 (2013), quoting MRE
401. Generally, “[a]ll relevant is admissible,” and irrelevant evidence is not admissible. MRE
402; Powell, 303 Mich. App. at 277. Anita Sutton testified that respondent inquired on two
occasions about relinquishing her parental rights to AJP and SBP. Respondent admitted that she
inquired about relinquishing her parental rights to these children because she was overwhelmed
and confused about AJP’s special needs, but she also testified that she now wanted to retain her
parental rights to all of the children. Under these circumstances, respondent’s financial status
was relevant to respondent’s motives in changing her mind about relinquishing her parental
rights.

       Respondent complains that petitioner improperly introduced evidence of prior
unsubstantiated complaints to Children’s Protective Services (CPS). Respondent argues that this
evidence was inadmissible under MRE 404(b)(1), which prohibits “evidence of other crimes,

                                                 -6-
wrongs, or acts” to prove a person’s character in order to show action in conformity therewith,
but permits such evidence for other purposes, “such as proof of motive, opportunity, intent,
preparation, scheme, plan, or system in doing an act, knowledge, identity, or absence of mistake
or accident when the same is material.” Evidence of other crimes, wrongs, or acts is admissible
when (1) it is offered to show something other than character or propensity, MRE 404(b)(1); (2)
it is relevant under MRE 402; and (3) its probative value is not substantially outweighed by
unfair prejudice, MRE 403. People v VanderVliet, 444 Mich. 52, 74–75; 508 NW2d 114 (1993),
amended 445 Mich. 1205 (1994).

         The application of MRE 404(b)(1) is logically restrained by the specific requirements of
the alleged statutory grounds to terminate respondent’s parental rights. Petitioner sought to
terminate respondent’s parental rights under MCL 712A.19b(3)(b)(i), (g), (j), and (k)(iii). In
addition to requiring proof of past abuse or neglect, the first three of these statutory grounds also
require proof that future abuse or neglect is probable. Subsection (b)(i) requires proof that “there
is a reasonable likelihood that the child will suffer from injury or abuse in the foreseeable future
if placed in the parent’s home.” Subsection (3)(g) requires proof that “there is no reasonable
expectation that the parent will be able to provide proper care and custody within a reasonable
time . . . .” Subsection (3)(j) requires proof of “a reasonable likelihood, based on the conduct or
capacity of the child’s parent, that the child will be harmed if he or she is returned to the home of
the parent.” A parent’s past conduct is relevant to whether there is a reasonable expectation or
reasonable likelihood that a parent will harm a child or fail to prevent harm to a child.
Accordingly, evidence that respondent was previously accused of hitting or tying up foster
children is not excluded by MRE 404(b)(1). Evidence of past acts offered to prove anticipatory
abuse or neglect arguably constitutes offering other-acts “to prove the character of a person in
order to show action in conformity therewith,” which is specifically proscribed by MRE
404(b)(1). However, by requiring proof of anticipatory abuse or neglect, the statutory grounds
themselves imply an exception to MRE 404(b)’s prohibition of propensity evidence.
Accordingly, it was not plain error to offer evidence of respondent’s prior, unsubstantiated CPS
complaints.

         Respondent also argues that petitioner failed to establish a sufficient foundation to
impeach her with evidence of her conviction for welfare fraud in 1993. A conviction for a crime
containing an element of dishonesty or false statement is admissible for impeachment under
MRE 609(a)(1). However, MRE 609(c) provides that “[e]vidence of a conviction under this rule
is not admissible if a period of more than ten years has elapsed since the date of the conviction or
of the release of the witness from the confinement imposed for that conviction, whichever is the
later date.” At the hearing, respondent admitted that she had a prior conviction “involving theft
or dishonesty in terms of welfare fraud.” Although respondent correctly asserts that no
information about the date of the conviction or any period of confinement was offered, because
respondent admitted having a prior conviction that qualifies for impeachment under MRE
609(a)(1), and there is nothing in the record to indicate that the admitted conviction did not
satisfy the 10-year rule in MRE 609(c), there is no plain error.

                       III. INEFFECTIVE ASSISTANCE OF COUNSEL

       Respondent also presents numerous claims of ineffective assistance of counsel. Because
respondent did not raise an ineffective assistance of counsel issue in the trial court, and this

                                                -7-
Court denied respondent’s motion to remand for a Ginther1 hearing, our review of this issue is
limited to errors apparent on the record. See People v Jordan, 275 Mich. App. 659, 667; 739
NW2d 706 (2007).

       The principles of ineffective assistance of counsel in criminal cases apply by analogy to
proceedings to terminate parental rights. In re Osborne (On Remand, After Remand), 237 Mich
App 597, 606; 603 NW2d 824 (1999). To prevail on a claim of ineffective assistance of counsel,
a respondent must establish that (1) counsel’s performance was deficient, meaning that it fell
below an objective standard of reasonableness, and (2) but for counsel’s error, there is a
reasonable probability that the outcome of the proceeding would have been different. People v
Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001). Respondent must overcome the
presumption that counsel’s performance constituted sound strategy. People v Henry, 239 Mich
App 140, 146; 607 NW2d 767 (1999).

       Respondent argues that her counsel was ineffective for failing to object to the allegedly
improper impeachment of DL. As discussed above, the impeachment was not improper.
Therefore, any objection would have been futile. A claim of ineffective assistance of counsel
cannot be premised on an attorney’s failure to make a futile objection. People v Fike, 228 Mich
App 178, 182; 577 NW2d 903 (1998).

        Respondent argues that counsel was ineffective for stipulating to the admission of the
children’s recorded Kids Talk interviews. Although respondent argues that the Kids Talk
interviews were tainted by the children’s previous questioning by school employees and police
officers, in manners that did not comport with forensic interviewing protocols, as explained
above, respondent has failed to establish that any deviation from the forensic interviewing
protocols undermined the trustworthiness of the children’s statements. Similarly, respondent
does not specify anything in the recorded interviews that indicates the children’s statements were
influenced by their prior contacts with Barone, Zann, and the officers. Respondent has failed to
establish that any irregularity would have affected the admissibility, rather than the weight, of the
children’s statements in the interviews. Accordingly, there is no basis in the record for
concluding that trial counsel was ineffective for not contesting the admission of the recorded
interviews.

        Respondent argues that counsel was ineffective for failing to impeach Dr. Marcus
DeGraw’s testimony—that he observed signs of abuse on ARP—with his written report
indicating that he did not find evidence of abuse on ARP. Although this is factually correct, Dr.
DeGraw testified that he did not find signs of abuse on AJP, although his written report indicated
substantial evidence of abuse on AJP. It appears that Dr. DeGraw merely confused the
children’s names when testifying. Impeaching Dr. DeGraw with these inconsistencies was
therefore unlikely to have led to a favorable outcome for respondent.

      Respondent argues that counsel should have requested a Daubert2 hearing to challenge
Dr. DeGraw’s conclusions. The purpose of a Daubert hearing is to establish the reliability and


1
    People v Ginther, 390 Mich. 436, 442-443; 212 NW2d 922 (1973).


                                                -8-
scientific basis of an expert’s opinion, not to prove that the expert’s conclusion is correct. The
trial court must act as a “gatekeeper” to prevent the admission of unreliable expert testimony.
See MRE 702; Gilbert v DaimlerChrysler Corp, 470 Mich. 749, 780-789; 685 NW2d 391 (2004).
Respondent does not identify any aspect in which Dr. DeGraw’s examination of the children and
the conclusions he derived from the examination are scientifically suspect. Accordingly, there is
no basis for concluding that defense counsel’s failure to request a Daubert hearing was
objectively unreasonable or outcome determinative.

         Respondent argues that trial counsel was ineffective for failing to object to lay witness
testimony describing marks on the children’s bodies as “ligature” marks and “lacerations.” We
disagree with respondent’s assertion that the terms “laceration” or “ligature mark” are beyond a
layperson’s knowledge. “Laceration” is commonly defined as “a torn and ragged wound” and
“ligature” is defined as “something that is used to bind.” Merriam-Webster Collegiate
Dictionary (11th ed), pp 695, 719 (2014). These terms do not convey “scientific, technical, or
other specialized knowledge” triggering the trial court’s duty to determine an expert witness’s
qualifications under MRE 702. The witnesses’ use of these terms to describe their observations
was permissible under MRE 701, which allows a lay witness to testify “in the form of opinions
or inferences . . . limited to those opinions or inferences which are (a) rationally based on the
perception of the witness and (b) helpful to a clear understanding of the witness’ testimony or the
determination of a fact in issue.” Because any objection to this testimony would have been
futile, counsel was not ineffective for failing to object. See Fike, 228 Mich. App. at 182.

       Respondent argues that counsel was ineffective for failing to object to other hearsay
testimony not admitted pursuant to MRE 803(24) and MCR 3.972(C)(2). In support of this
argument, respondent merely offers citations to the record, most of which do not reveal actual
instances of hearsay. Although a CPS investigator testified regarding statements the children
made to her, this testimony was cumulative to previously admitted evidence of the children’s
statements. Accordingly, respondent was not prejudiced by counsel’s failure to object.

       Respondent complains that counsel failed to obtain medical records that the trial court
requested because she could not afford certified copies. The record indicates that when
respondent’s counsel expressed concerns about the costs, the trial court requested petitioner to
subpoena the records. The record contains no further discussion of the medical records. There is
no information regarding petitioner’s compliance with the trial court’s request, and no
information about the contents of the records. On this limited record, it is not apparent that
respondent’s counsel committed any error with respect to the trial court’s request for the medical
records.

       Respondent also argues that trial counsel was ineffective for failing to call witnesses on
her behalf. The decision to call or question witnesses is presumed to be a matter of trial strategy,
and an attorney’s failure to call a witness will constitute ineffective assistance of counsel only
when it deprives a party of a substantial defense, i.e., one that might have made a difference in
the outcome of the trial. People v Dixon, 263 Mich. App. 393, 398; 688 NW2d 308 (2004).
2
  Daubert v Merrell Dow Pharmaceuticals, 509 U.S. 579; 113 S. Ct. 2786; 125 L. Ed. 2d 469
(1993).


                                                -9-
Respondent asserts that her family members would have given favorable testimony, that the
children’s therapists would have testified that they did not see signs of physical abuse, and that
witnesses could have supported her position that the children were rambunctious and prone to
injure themselves. However, respondent has not submitted any affidavits or other offer of proof
showing how these unnamed witnesses would have testified. Without an appropriate offer of
proof, respondent cannot overcome the presumption that counsel’s failure to call the witnesses
was objectively reasonable, or demonstrate a reasonable probability that the result would have
been different if the witnesses had been called.

        Finally, we reject respondent’s argument that counsel “totally abandon[ed]” respondent’s
position that she did not abuse her children by stating in closing argument that “whether these
other kids were abused that’s for the Court to decide.” Viewed in context, counsel was merely
acknowledging that the issue of abuse was a contested matter to be decided by the trial court.
Counsel thereafter argued that respondent loved all of the children equally, including the adopted
children, that she took upon herself the responsibility of caring for special needs children, and
that the children were well taken care of.

                     IV. STATUTORY GROUNDS FOR TERMINATION

        Respondent argues that the trial court erred in finding that the evidence supported the
statutory grounds for termination. We disagree. The burden is on the petitioner to prove at least
one statutory ground for termination in MCL 712A.19b(3) by clear and convincing evidence.
MCR 3.977(A)(3) and (H)(3); In re Trejo, 462 Mich. 341, 356; 612 NW2d 407 (2000). The trial
court’s decision is reviewed for clear error. MCR 3.977(K); In re Trejo, 462 Mich. at 356. A
finding is clearly erroneous when the reviewing court is left with the firm and definite conviction
that a mistake was made. In re JK, 468 Mich. 202, 209-210; 661 NW2d 216 (2003). “[T]his
Court accords deference to the special opportunity of the trial court to judge the credibility of the
witnesses.” In re Fried, 266 Mich. App. 535, 541; 702 NW2d 192 (2005).

       The trial court terminated respondents’ parental rights pursuant to MCL
712A.19b(3)(b)(i), (g), (j), and (k)(iii), which provide grounds for termination under the
following circumstances:

              (b) The child or a sibling of the child has suffered physical injury or
       physical or sexual abuse under 1 or more of the following circumstances:

              (i) The parent’s act caused the physical injury or physical or sexual abuse
       and the court finds that there is a reasonable likelihood that the child will suffer
       from injury or abuse in the foreseeable future if placed in the parent’s home.

                                               ***

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                               ***

                                                -10-
               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

              (k) The parent abused the child or a sibling of the child and the abuse
       included 1 or more of the following:

                                               ***

               (iii) Battering, torture, or other severe physical abuse.

         Dr. DeGraw testified that he observed on the children marks in a railroad track pattern,
which were suspicious for being struck repeatedly with a stick, switch, or dowel rod, consistent
with SBP’s explanation that respondent disciplined her with a switch. These marks were not
consistent with binding by tight rubber bands, which would have left a different type of bruise,
and which would have cut off circulation. ALP had abrasive lacerations, consistent with being
bound by a rough-edged ligature, but not consistent with leg braces, or eczema, or binding with
rubber bands, or being caught in a metal coil. Dr. DeGraw concluded that the children were “the
victims of inflicted trauma or child abuse with a mechanism such as being struck with a switch
and that [ALP] was . . . the victim of inflicted trauma and a mechanism with restraints being
placed around her ankles.” Respondent did not offer any plausible alternative explanation for the
children’s injuries. Respondent’s statements about the rubber bands did not correspond to the
injuries, and her statements were inconsistent with respect to whether the rubber band incidents
occurred before October 13, 2014. Respondent blamed ALP’s injuries on a bedspring coil, but
Dr. DeGraw rejected this as a plausible explanation for the injury, and ALP would have had to
lift the mattress to expose the coil.

        Respondent cites purported weaknesses in petitioner’s proofs. She suggests that the
children’s statements were unreliable, because they made varying statements about straps, belts,
“black things,” and a switch. She also emphasizes that the police found rubber bands, but did not
find anything meeting the description of straps or belts. However, references to various
instrumentalities do not negate the essential facts that the children had bruises that were caused
by rapid striking with a long, thin object, and ALP’s injuries were caused by binding with a
rough ligature. Respondent also suggests that the children’s developmental delays and emotional
and behavioral problems made them unreliable reporters, or that their injuries resulted from their
own erratic behavior. However, other than the misuse of rubber bands, respondent does not offer
a causal connection between the children’s behavior and their injuries.

        The trial court’s findings support termination under subsections §§ 19b(3)(b)(i), (g), (j),
and (k)(iii). Respondent’s physical abuse of the children, combined with her refusal to accept
responsibility for her conduct, demonstrate that abuse has occurred and will likely recur if the
children are returned to her care, thereby supporting termination under § 19b(3)(b)(i). This
evidence also establishes that she failed to provide proper care and custody, and that there is no
reasonable expectation that she will do so within a reasonable period of time, and that the
children are reasonably likely to be harmed if returned to her care. Therefore, termination was
also justified under §§ 19b(3)(g) and (j). Finally, in light of Dr. DeGraw’s testimony that the
railroad track patterns indicated that the children were purposely struck with an object such as a

                                                -11-
stick or dowel rod—in other words, they were whipped—the trial court did not clearly err in
finding that the beatings constituted severe physical abuse or battering to support termination
under § 19b(3)(k)(iii).

        Once a statutory ground for termination is established, the trial court shall order
termination of parental rights if it finds by a preponderance of the evidence that termination is in
the child’s best interests. MCL 712A.19b(5); In re Brown/Kindle/Muhammad, 305 Mich. App.
623, 637; 853 NW2d 459 (2014). The trial court’s best-interest decision is also reviewed for
clear error. Id. Although respondent attended visitation consistently, and behaved appropriately,
Sutton testified that the children were indifferent to seeing her. Additionally, evidence that
respondent physically abused her adopted children, and treated them as less deserving of proper
care than her biological children, was sufficient to support the trial court’s best-interest finding.

       Affirmed.



                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Karen M. Fort Hood




                                                -12-